


109 HRES 1075 IH: Congratulating Andre Agassi on his esteemed

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 1075
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Porter (for
			 himself, Mr. Gibbons,
			 Ms. Berkley,
			 Mr. Moore of Kansas,
			 Mr. Mack, Mr. Oxley, Mr.
			 Wilson of South Carolina, Mr.
			 Holden, Mr. Grijalva,
			 Mr. Jones of North Carolina,
			 Ms. Jackson-Lee of Texas,
			 Mr. Smith of Texas,
			 Ms. Corrine Brown of Florida,
			 Mr. Beauprez,
			 Mr. Campbell of California,
			 Mr. Lewis of Georgia,
			 Mr. Boustany,
			 Mr. Carter,
			 Mr. Barrett of South Carolina,
			 Mr. Gerlach,
			 Mr. Latham,
			 Mr. Herger,
			 Mr. Chocola,
			 Mr. Westmoreland,
			 Mr. Hinchey,
			 Mr. Sessions,
			 Mr. Issa, Mr. Bishop of Utah, Mr. Pearce, Mr.
			 Alexander, Mr. Castle,
			 Mr. Butterfield,
			 Mr. Coble,
			 Mr. Gonzalez,
			 Mr. Fossella,
			 Mr. Shaw, and
			 Mr. Kirk) submitted the following
			 resolution; which was referred to the Committee on Government
			 Reform
		
		RESOLUTION
		Congratulating Andre Agassi on his esteemed
		  professional tennis career, thanking him for his ongoing contributions to the
		  community of Las Vegas, Nevada, and wishing him much luck in his future
		  endeavors.
	
	
		Whereas Andre Agassi won 8 Grand Slam singles titles and
			 achieved a total of 60 career singles titles and 1 career doubles title;
		Whereas Andre Agassi is one of only 5 players to win all 4
			 Grand Slam events in his career (4 Australian Open titles, 1 French Open title,
			 1 Wimbledon title, and 2 U.S. Open titles);
		Whereas Andre Agassi won the men’s tennis singles gold
			 medal at the 1996 Olympic Games, in Atlanta, Georgia;
		Whereas, in 1999, Andre Agassi was ranked first in the
			 world in men’s tennis;
		Whereas Andre Agassi officially retired from professional
			 tennis on September 3, 2006, bringing to a close one of the most impressive
			 professional careers in sports history;
		Whereas, in addition to acheivements on the tennis court,
			 Andre Agassi participates in many charitable organizations;
		Whereas Andre Agassi founded the Andre Agassi Charitable
			 Foundation (AACF), the mission of which is to provide educational and
			 recreational facilities and activities for abandoned, abused, and at-risk
			 children;
		Whereas every year the AACF holds a benefit concert, Grand
			 Slam for Children, which has successfully raised over $50 million for the
			 at-risk children of Las Vegas, Nevada;
		Whereas, in 1995, Andre Agassi won the ATP Arthur Ashe
			 Humanitarian Award in recognition of his efforts for helping disadvantaged
			 youth in Las Vegas, Nevada;
		Whereas, in 1997, Andre Agassi opened the Andre Agassi
			 Boys & Girls Club to assist the youth of Las Vegas, Nevada;
		Whereas the Andre Agassi Boys & Girls Club features a
			 junior tennis team, Team Agassi, and a basketball program, the Agassi
			 Stars;
		Whereas, in 2001, in Las Vegas, Nevada, Andre Agassi
			 opened the Andre Agassi College Preperatory Academy, which is a K–12 public
			 charter school founded on the principle that nothing can impact a child’s life
			 more than the education the child receives;
		Whereas, through the AACF, Andre Agassi supported Child
			 Haven, the only residential facility for abused and neglected children in Clark
			 County, Nevada, by donating funds for a six-room school building now named the
			 Agassi Center for Education; and
		Whereas the AACF also provided $720,000 to assist in the
			 building of the Andre Agassi Cottage for Medically Fragile Children: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates
			 Andre Agassi on his esteemed professional tennis career;
			(2)thanks Andre
			 Agassi for his contributions to the community of Las Vegas, Nevada; and
			(3)wishes Andre Agassi
			 much luck in his future endeavors.
			
